Citation Nr: 1025040	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  09-10 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for degenerative disc disease 
of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend, K.R.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from December 2001 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  

In March 2010, the Veteran and a friend, K.R., testified before 
the Board.  A transcript of the hearing is associated with the 
claims file.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran's current degenerative disc disease of the lumbar 
spine is related to his active military service.  


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred or 
aggravated during active military service.  38 U.S.C.A. § 1110, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2009).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of incurrence or aggravation 
of a disease or injury in service; and (3) competent evidence of 
a nexus between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).  

The Veteran has asserted that service connection is warranted 
because he believes his current lumbar spine disability is 
related to an injury sustained during boot camp.  He has reported 
that he began having right hip and leg problems related to his 
back during service and that he was subsequently put on limited 
profile for a week.  He has also reported that he underwent an X-
ray and bone scan of the right hip and femur during service, 
which were normal, but that he has always had back problems since 
that time.  The Veteran is competent to provide statements 
relating to symptoms or facts of events of which he has personal 
knowledge.  Therefore, his report of symptoms during service and 
the treatment he received therein is considered competent lay 
evidence.  See 38 C.F.R. § 3.159(a)(2).  

The service treatment records do not contain any complaints, 
treatment, or findings of low back pain or a low back disability 
until the Veteran's separation examination in May 2002, when he 
reported having recurrent back pain.  The examining physician 
noted that the Veteran had not sought medical care for his back 
pain but the examiner also noted that the Veteran's pain resolved 
with medication.  Nevertheless, the service treatment records 
show that, in February 2002, the Veteran complained of right hip 
pain that had persisted for one year but worsened over the 
preceding three to four days.  X-rays were conducted and the 
final assessment was probable iliotibial strain, with possible 
stress fracture of the femur.  The Veteran was scheduled for a 
bone scan the next day and was placed on light duty for 24 hours.  
The service treatment records do not contain the bone scan report 
or any indication that the Veteran was placed on limited duty for 
a week; however, the service treatment records corroborate the 
Veteran's report of low back pain, as well as right hip and leg 
pain, during service.  Therefore, the Veteran's report of low 
back pain during service, as well as his report of the treatment 
he received during service, is considered credible as consistent 
with contemporaneous evidence.

The Veteran's report of continued back pain following discharge 
from active duty is also corroborated by the evidence of record 
and is considered credible lay evidence of continued 
symptomatology following service.  Indeed, the post-service 
evidence documents his complaints of low back pain as early as 
August 2002, three months after discharge from service.  See 
August 2002 MRI report and private medical record from Lowell 
Medical Center Specialists (LMCS).  In this context, the Board 
finds probative that the August 2002 MRI revealed a bulging disc 
at the L5-S1 level, with slight displacement of the right S1 
nerve root.  

The post-service medical evidence contains findings which suggest 
that the Veteran's low back pain began prior to his military 
service.  Post-service treatment records reflect that the 
Veteran's low back pain began in 1998 following an incident when 
he hurt his back while lifting weights in high school.  See 
private treatment records from LMCS dated August and September 
2002; January 2003 treatment record from Dr. V.G.  While the 
evidence shows that the Veteran's low back pain began prior to 
service, there is no indication that the Veteran's pre-service 
back pain represented a chronic low back disability, as there is 
no lay or medical evidence that contains findings of an 
underlying, chronic back disability prior to service.  In fact, 
the Veteran has testified that, while he played football during 
high school and had football injuries, such as a pulled muscle, 
he never injured, sought treatment, or was hospitalized for his 
back prior to service.  In support of his claim, the Veteran has 
submitted a statement from his treating physician since birth, 
Dr. P.G., which reflects that he did not treat the Veteran for 
low back pain until December 2004.  See March 2009 statement from 
Dr. P.G.; private treatment records dated from 1981 to 2004.  It 
is also important to note that the Veteran was accepted into 
service without any evidence of a pre-existing back disability.  
Therefore, while the post-service evidence reflects that the 
Veteran had low back pain prior to service, the Board finds the 
evidence does not show that the Veteran's low back pain 
represented a chronic low back disability that was manifest or 
diagnosed prior to service.  See Sanchez-Benitez v. Brown, 13 
Vet. App. 282 (1999) (holding that pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted).  

The first time the Veteran is shown to have a chronic back 
disability is in August 2002, when he was diagnosed as having a 
bulging disc at the L5-S1 level, with slight displacement of the 
right S1 nerve root.  The evidence shows that the Veteran's back 
disability required surgical treatment in February 2003, less 
than one year after he had been separated from service, and that 
he has continued to seek treatment for a low back disability 
since that time.  See private treatment records from Dr. V.G. 
dated 2003 to 2007; private treatment records from LMCS, Lang and 
Gathiar, and Drs. J.P. and L.P. dated from 2002 to 2007.  

In September 2007, the Veteran was afforded a VA examination to 
determine if he has a current lumbar spine disability that is 
related to his military service.  The VA examiner reviewed the 
claims file and interviewed the Veteran, noting the Veteran's 
report that his back problems began during boot camp and that he 
marched with a ruck sack on his back for two to fifteen miles per 
day.  The VA examiner also noted the Veteran's report of 
receiving treatment for right hip problems during service, which 
were related to his back pain.  After noting the Veteran's 
medical history and examining the Veteran, the VA examiner 
provided several diagnoses, including lumbar radiculitis, post 
laminectomy syndrome of the lumbar region, lumbar spondylosis, 
foraminal narrowing L5-S1 on the right, and right leg 
radiculopathy.  As to the etiology of the Veteran's current 
lumbar spine disability, the VA examiner opined that it is at 
least as likely as not that the Veteran's current low back 
disability was caused by or the result of his in-service injury, 
again noting the reported onset of back problems in boot camp, 
during which the Veteran carried a ruck sack on his back, and the 
development of right hip pain during service, which was related 
to his back pain.  

The Board considers the September 2007 VA examination and opinion 
to be the most competent and probative evidence of record with 
regard to the etiology of the Veteran's current lumbar spine 
disability.  In making this determination, the Board finds that 
the VA examiner was aware of all relevant facts in this case as 
she reviewed the claims file, interviewed the Veteran, and 
examined the Veteran prior to rendering her conclusion.  In 
addition, the VA examiner provided a complete rationale in 
support of her conclusion, which was based on the Veteran's 
competent and credible report of symptoms and treatment during 
service.  

In evaluating this claim, the Board finds probative that there is 
no opposing medical opinion of record that finds or suggests that 
the Veteran's current lumbar spine disability is not likely 
related to his military service.  In fact, the preponderance of 
the evidence supports a finding that the Veteran's current lumbar 
spine disability is likely related to his military service.  As 
noted, the Veteran complained of back pain at separation from 
service, he was diagnosed with a lumbar spine disability three 
months after discharge from active duty, and underwent surgical 
treatment within the first post-service year.  While the post-
service medical evidence reflects that the Veteran experienced 
low back pain prior to service, this evidence also documents the 
Veteran's report of on-going back problems during service and 
there is no indication that a chronic back disability was 
manifest or diagnosed prior to service.  In addition, as noted, 
the most competent and probative medical evidence of record 
reflects that the Veteran's current lumbar spine disability is 
likely related to his military service and there is no opposing 
medical opinion of record.  Therefore, the Board finds the 
preponderance of the evidence supports the grant of service 
connection for degenerative disc disease of the lumbar spine. 



ORDER

Service connection for degenerative disc disease of the lumbar 
spine is granted, subject to the laws and regulations governing 
the award of monetary benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


